DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered.
With regard to the 112 rejection, Applicant’s arguments are convincing.  The rejection is withdrawn as the cancellation of claim 34 and the amendment to claim 42 overcome the rejection.
Allowable Subject Matter
Claims 35-43, 52 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claim could not be found and was not suggested by the prior art of record.
The subject matter not found is a delivery device comprising a base body defining a chamber and an outlet opening, wherein the base body is composed of a first film portion and a second film portion as claimed, a pouring adapter composed of a resilient material that substantially maintains its shale when the chamber is compressed in order to discharge the substance, the pouring adapted having a sealing portion having a quasi-triangular shape in a front view, the sealing portion being arranged between the first film portion and the second film portion, and a connector portion extending from the sealing portion, the connector portion being configured to be connected to a fitting part, the fitting part comprising one of a spout, a droplet dispenser and an injection needle, in combination with the features of the invention, substantially as claimed.
The closest prior art of record can be found in the prior Office action.  The cited art fails to teach the sealing portion as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/             Primary Examiner, Art Unit 3783